Citation Nr: 1218017	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  10-25 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for degenerative disc disease of the lumbar spine (a back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In October 2011, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The Board is cognizant of the United States Court of Appeals for Veterans Claims' (Court) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this decision, the Court found that a claim for a total disability rating based upon individual unemployability (TDIU) was not a free-standing claim in the instance of a rating claim where a request for TDIU, either overtly stated or implied by a fair reading of the claim or of the evidence of record, was indicated.  Here, however, the Veteran has not explicitly requested a TDIU rating, and a TDIU claim is not implied by the evidence of record.  Indeed, during the October 2011 hearing, when explicitly asked by the undersigned whether the issue of a TDIU was being raised, the Veteran's representative answered in the negative.  Hearing transcript at 17.  As such, the Board does not find that a TDIU claim is raised in this case.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

During the October 2011 hearing before the undersigned, when questioned by his representative whether his back disability had improved since his last VA examination, the Veteran not only answered in the negative, he testified that his back condition had gotten worse.  See hearing transcript at 2.

The record reflects that the Veteran's most recent VA examination of his back was in April 2010.  The fact that a VA examination is two years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  However, the Court has held that when a Veteran alleges that his or her service-connected disability has worsened since he or she was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Given the foregoing, on Remand, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his service-connected back disability.

Parenthetically, the Board notes that during the October 2011 hearing, the Veteran identified outstanding treatment reports not yet of record.  However, since the hearing, the Veteran submitted these records and a remand on this basis is not warranted.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his back disability under the applicable rating criteria.  Conduct all testing and evaluation needed to make this determination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history.  The examiner should be provided a full copy of this Remand, and he or she must indicate that he or she has reviewed the claims file.

In addition, the examination report should include the factors addressed in DeLuca v. Brown, 8 Vet. App. 202 (1995) and the examiner must adequately address the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and express this in terms of additional degrees of limitation of extension and flexion ranges of motion, if any.  

A rationale of all opinions provided should be discussed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the examiner or record (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the Veteran's claim with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  A review of all relevant information submitted to the RO, including the VA treatment records and private treatment records added to the record in March 2012, should also be completed.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


